     Case 1:17-cv-05833-DLC Document 255 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :              17cv5833(DLC)
                                       :
                         Plaintiffs,   :                   ORDER
               -v-                     :
                                       :
FRANK M. ESPOSITO, DORSEY & WHITNEY,   :
LLP, NATHANIEL H. AKERMAN, EDWARD S.   :
FELDMAN, and MICHAEL HAYDEN SANFORD,   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On December 30, 2020, the plaintiffs filed a motion

requesting an Order approving the redaction and sealing of

materials “that concern, or refer to, a criminal investigation

that parallels the allegations in the Second Amended Complaint.”

Pursuant to Section 8 of this Court’s Individual Practices, a

proposed sealed document must be contemporaneously filed under

seal in the ECF system and electronically related to the motion.

The summary docket text, but not the sealed document, will be

open to public inspection and should not include confidential

information sought to be filed under seal.       Where the motion

seeks approval to redact information from a document that is to

be publicly filed, the filing party shall: (a) publicly file the

document with the proposed redactions, and (b) electronically

file under seal a copy of the unredacted document with the
     Case 1:17-cv-05833-DLC Document 255 Filed 01/04/21 Page 2 of 2




proposed redactions highlighted.       Both documents must be

electronically filed through the ECF system and related to the

motion.

     The December 30 request failed to contemporaneously file

the proposed sealed or redacted documents under seal on ECF.          To

the extent parties wish to seal or redact specific materials in

the future, they must file a motion to seal at the time they

submit those materials, and they must file those materials under

seal on ECF, as required by Section 8 of this Court’s Individual

Practices.   Accordingly, it is hereby

     ORDERED that the plaintiffs’ request is denied.




Dated:    New York, New York
          January 4, 2021




                                   2
